UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09475 Nuveen Dividend Advantage Municipal Income Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Dividend Advantage Municipal Income Fund (NVG) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 138.4% (96.8% of Total Investments) Alabama – 0.6% (0.4% of Total Investments) $ 2,270 Auburn University, Alabama, General Fee Revenue Bonds, Series 2012A, 5.000%, 6/01/34 6/22 at 100.00 Aa2 $ 2,676,580 Alaska – 0.6% (0.4% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 B+ Series 2006A, 5.000%, 6/01/32 Arizona – 2.5% (1.8% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 7/13 at 100.00 AA– 2002B, 5.250%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 0.000%, 7/01/37 – No Opt. Call AA FGIC Insured Total Arizona California – 17.5% (12.2% of Total Investments) Alameda Corridor Transportation Authority, California, Subordinate Lien Revenue Bonds, Series No Opt. Call BBB+ 2004A, 0.000%, 10/01/20 – AMBAC Insured Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA– Capital Appreciation Series 2009B, 0.000%, 8/01/30 – AGC Insured California Educational Facilities Authority, Revenue Bonds, Occidental College, Series 2005A: 5.000%, 10/01/26 – NPFG Insured 10/15 at 100.00 Aa3 5.000%, 10/01/27 – NPFG Insured 10/15 at 100.00 Aa3 California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/22 at 100.00 AA Children’s Hospital, Series 2012A, 5.000%, 8/15/51 California Health Facilities Financing Authority, Revenue Bonds, Stanford Hospitals and Clinics, Tender Option Bond Trust 3294: 9.273%, 2/15/20 (IF) (4) No Opt. Call AA– 9.273%, 2/15/20 (IF) No Opt. Call AA– 9.273%, 2/15/20 (IF) No Opt. Call AA– Ceres Unified School District, Stanislaus County, California, General Obligation Bonds, Series 2/13 at 30.06 A+ 2002B, 0.000%, 8/01/33 – FGIC Insured Corona-Norco Unified School District, Riverside County, California, General Obligation Bonds, No Opt. Call Aa2 Capital Appreciation, Election 2006 Refunding Series 2009C, 0.000%, 8/01/39 – AGM Insured El Rancho Unified School District, Los Angeles County, California, General Obligation Bonds, Election 2010 Series 2011A: 0.000%, 8/01/31 – AGM Insured 8/28 at 100.00 A1 0.000%, 8/01/34 – AGM Insured 8/28 at 100.00 A1 Fullerton Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2005, 9/15 at 100.00 A 5.000%, 9/01/27 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call Aa2 11/01/25 – AGM Insured Oceanside Unified School District, San Diego County, California, General Obligation Bonds, Series 2009A: 0.000%, 8/01/26 – AGC Insured No Opt. Call AA– 0.000%, 8/01/28 – AGC Insured No Opt. Call AA– Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/38 – 8/29 at 100.00 AA– AGC Insured Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of 10/25 at 100.00 AA– Participation, Series 2011, 0.000%, 10/01/28 – AGM Insured San Francisco Unified School District, California, General Obligation Bonds, Series 2007A: 3.000%, 6/15/25 – AGM Insured 6/17 at 100.00 Aa2 3.000%, 6/15/26 – AGM Insured 6/17 at 100.00 Aa2 San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 BBB Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Sequoia Union High School District, San Mateo County, California, General Obligation Bonds, 7/14 at 102.00 Aa1 Series 2006, 3.500%, 7/01/29 – AGM Insured Ventura County Community College District, California, General Obligation Bonds, Series 2005B, 8/15 at 100.00 AA 5.000%, 8/01/28 – NPFG Insured Total California Colorado – 6.4% (4.5% of Total Investments) Adams County, Colorado, FHA-Insured Mortgage Revenue Bonds, Platte Valley Medical Center, 8/15 at 100.00 BBB Series 2005, 5.000%, 8/01/24 – NPFG Insured Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/32 – 10/16 at 100.00 BBB– SYNCORA GTY Insured Colorado Department of Transportation, Revenue Anticipation Bonds, Series 2004A, 5.000%, 12/14 at 100.00 Aa2 (5) 12/15/16 (Pre-refunded 12/15/14) – FGIC Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/25 – No Opt. Call BBB NPFG Insured Total Colorado District of Columbia – 1.7% (1.2% of Total Investments) District of Columbia, Revenue Bonds, Georgetown University, Series 2007A, 4.500%, 4/01/42 – 4/17 at 100.00 A– AMBAC Insured Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.761%, 10/01/30 – AMBAC Insured (IF) (4) Total District of Columbia Florida – 5.0% (3.5% of Total Investments) Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – 10/21 at 100.00 AA– AGM Insured Florida Municipal Loan Council, Revenue Bonds, Series 2003B: 5.250%, 12/01/17 12/13 at 100.00 A– 5.250%, 12/01/18 12/13 at 100.00 A– Florida Municipal Loan Council, Revenue Bonds, Series 2003B: 5.250%, 12/01/17 (Pre-refunded 12/01/13) 12/13 at 100.00 BBB (5) 5.250%, 12/01/17 (Pre-refunded 12/01/13) – NPFG Insured 12/13 at 100.00 Baa2 (5) 5.250%, 12/01/18 (Pre-refunded 12/01/13) 12/13 at 100.00 BBB (5) 5.250%, 12/01/18 (Pre-refunded 12/01/13) – NPFG Insured 12/13 at 100.00 Baa2 (5) Lee County, Florida, Airport Revenue Refunding Bonds, Series 2011A, 5.375%, 10/01/32 – AGM 8/21 at 100.00 AA– Insured (Alternative Minimum Tax) Miami, Florida, Special Obligation Non-Ad Valorem Revenue Refunding Bonds, Series 2011A, 2/21 at 100.00 AA– 6.000%, 2/01/31 – AGM Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Refunding No Opt. Call A Series 2012A, 5.000%, 10/01/31 (Alternative Minimum Tax) Miami-Dade County, Florida, Subordinate Special Obligation Refunding Bonds Series 2012B, 10/22 at 100.00 A+ 5.000%, 10/01/37 Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2012, 7/22 at 100.00 AA 5.000%, 7/01/42 Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Orlando Health, 4/22 at 100.00 A Inc., Series 2012A, 5.000%, 10/01/42 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) (4) Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/28 – NPFG Insured 10/15 at 100.00 AA Total Florida Georgia – 5.9% (4.1% of Total Investments) Atlanta and Fulton County Recreation Authority, Georgia, Guaranteed Revenue Bonds, Park 12/15 at 100.00 Aa2 Improvement, Series 2005A, 5.000%, 12/01/30 – NPFG Insured Atlanta, Georgia, Airport General Revenue Bonds, Series 2012B, 5.000%, 1/01/29 No Opt. Call A+ Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Refunding Series 2004C, 7/14 at 100.00 AA– 5.000%, 1/01/33 – AGM Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.000%, 11/01/22 – 11/14 at 100.00 AA– AGM Insured Greene County Development Authority, Georgia, Health System Revenue Bonds, Catholic Health No Opt. Call A+ East Issue, Series 2012, 4.250%, 11/15/42 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University 10/22 at 100.00 Baa2 Project, Refunding Series 2012C, 5.250%, 10/01/27 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/21 at 100.00 Aa2 Medical Center Project, Series 2011B, 5.000%, 10/01/41 Total Georgia Idaho – 1.8% (1.3% of Total Investments) Idaho Health Facilities Authority, Revenue Bonds, Saint Luke’s Health System Project, Series 3/22 at 100.00 A 2012A, 5.000%, 3/01/47 – AGM Insured Idaho Housing and Finance Association, Grant and Revenue Anticipation Bonds, Federal Highway Trust Funds, Series 2006: 5.000%, 7/15/23 – NPFG Insured 7/16 at 100.00 Aa3 5.000%, 7/15/24 – NPFG Insured 7/16 at 100.00 Aa3 Total Idaho Illinois – 9.0% (6.3% of Total Investments) Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A2 Series 2005A, 5.250%, 1/01/24 – NPFG Insured Community College District 523, Counties of DeKalb, Kane, LaSalle, Lee, Ogle, Winnebago, and Boone, Illinois, General Obligation Bonds, Kishwaukee Community College, Capital Appreciation, Series 2011B: 0.000%, 2/01/33 2/21 at 100.00 AA 0.000%, 2/01/34 2/21 at 100.00 AA DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, Series 2003C: 5.250%, 10/01/22 (Pre-refunded 10/01/13) – AGM Insured 10/13 at 100.00 Aa3 (5) 5.250%, 10/01/22 (Pre-refunded 10/01/13) – AGM Insured 10/13 at 100.00 Aa3 (5) 5.250%, 10/01/22 (Pre-refunded 10/01/13) – AGM Insured 10/13 at 100.00 Aa3 (5) Illinois Finance Authority, Revenue Bonds, Advocate Health Care Network, Series 2012, No Opt. Call AA 5.000%, 6/01/42 Illinois Finance Authority, Revenue Bonds, The University of Chicago, Series 2012A, 10/21 at 100.00 Aa1 5.000%, 10/01/51 Illinois Municipal Electric Agency, Power Supply System Revenue Bonds, Series 2007A, 5.000%, 2/17 at 100.00 A+ 2/01/35 – FGIC Insured Illinois State, General Obligation Bonds, Refunding Series 2012: 5.000%, 8/01/21 No Opt. Call A2 5.000%, 8/01/22 No Opt. Call A2 5.000%, 8/01/23 No Opt. Call A2 5.000%, 8/01/24 8/22 at 100.00 A2 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Capital Appreciation Refunding Series 2010B-1: 0.000%, 6/15/44 – AGM Insured No Opt. Call AAA 0.000%, 6/15/45 – AGM Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 AAA Project, Tender Option Bond Trust 3861, 13.714%, 6/15/42 (IF) (4) Rosemont, Illinois, General Obligation Bonds, Series 2011A, 5.600%, 12/01/35 – AGM Insured 12/20 at 100.00 AA– Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.250%, 12/01/34 – FGIC Insured 12/14 at 100.00 Aaa Total Illinois Indiana – 5.4% (3.8% of Total Investments) Evansville, Indiana, Sewerage Works Revenue Refunding Bonds, Series 2003A, 5.000%, 7/01/20 – 7/13 at 100.00 A1 AMBAC Insured Indiana Finance Authority, Midwestern Disaster Relief Revenue Bonds, Ohio Valley Electric 6/22 at 100.00 BBB– Corporation Project, Series 2012A, 5.000%, 6/01/39 – AGM Insured Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/22 at 100.00 AA 2012A, 5.000%, 10/01/37 Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, 5/15 at 100.00 A+ (5) Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project Series 2009A, 1/19 at 100.00 AA– 5.500%, 1/01/38 – AGC Insured IPS Multi-School Building Corporation, Indiana, First Mortgage Revenue Bonds, Series 2003: 5.000%, 7/15/25 (Pre-refunded 7/15/13) – NPFG Insured 7/13 at 100.00 AA (5) 5.000%, 7/15/27 (Pre-refunded 7/15/13) – NPFG Insured 7/13 at 100.00 AA (5) Total Indiana Iowa – 0.4% (0.3% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 B+ 5.500%, 6/01/42 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%,6/01/34 Total Iowa Kansas – 1.2% (0.8% of Total Investments) Kansas Development Finance Authority, Board of Regents, Revenue Bonds, Scientific Research and 4/13 at 102.00 AA (5) Development Facilities Projects, Series 2003C, Reg S, 5.000%, 10/01/19 (Pre-refunded 4/01/13) – AMBAC Insured Kansas Development Finance Authority, Revenue Bonds, Sisters of Charity of Leavenworth Health 1/20 at 100.00 AA Services Corporation, Series 2010A, 5.000%, 1/01/40 Total Kansas Kentucky – 1.8% (1.3% of Total Investments) Kentucky State Property and Buildings Commission, Revenue Bonds, Project 93, Refunding Series 2/19 at 100.00 AA– 2009, 5.250%, 2/01/20 – AGC Insured Louisville/Jefferson County Metro Government, Kentucky, Revenue Bonds, Catholic Health 6/22 at 100.00 AA– Initiatives, Series 2012A, 5.000%, 12/01/35 Total Kentucky Louisiana – 4.7% (3.3% of Total Investments) Jefferson Parish Hospital District1, Louisiana, Hospital Revenue Bonds, West Jefferson Medical 1/21 at 100.00 AA– Center, Refunding Series 2011A, 6.000%, 1/01/39 – AGM Insured Lafayette Public Trust Financing Authority, Louisiana, Revenue Bonds, Ragin’ Cajun Facilities 10/20 at 100.00 AA– Inc. Project, Series 2010, 5.500%, 10/01/41 – AGM Insured Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 BBB (5) 2004, 5.250%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured Louisiana State Office Facilities Corporation, Lease Revenue Bonds, State Capitol Complex 11/13 at 100.00 AA – (5) Program, Series 2003, 5.250%, 11/01/14 (Pre-refunded 11/01/13) – NPFG Insured 3 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-3, 16.222%, 5/16 at 100.00 Aa1 5/01/34 – FGIC Insured (IF) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 Louisiana State, General Obligation Bonds, Series 2003A, 5.000%, 5/01/14 (Pre-refunded 5/13 at 100.00 AA+ (5) 5/01/13) – FGIC Insured Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/13 at 100.00 A– Series 2001B, 5.875%, 5/15/39 Total Louisiana Maine – 0.9% (0.6% of Total Investments) Maine Turnpike Authority, Turnpike Revenue Bonds, Series 2004, 5.250%, 7/01/30 (Pre-refunded 7/14 at 100.00 AA – (5) 7/01/14) – AGM Insured Massachusetts – 2.6% (1.8% of Total Investments) Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2004A, 5.000%, 7/01/28 7/14 at 100.00 AA+ (5) (Pre-refunded 7/01/14) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA+ Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Development Finance Agency, Resource Recovery Revenue Refunding Bonds, Covanta 11/17 at 100.00 BB+ Energy Project, Series 2012B, 4.875%, 11/01/42 Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 8/01/46 – 2/17 at 100.00 AA+ AGM Insured (UB) (4) Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2004D, 5.000%, 12/01/22 12/14 at 100.00 AA+ (5) (Pre-refunded 12/01/14) – AGM Insured Total Massachusetts Michigan – 3.7% (2.6% of Total Investments) Battle Creek School District, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 Aa2 5.000%, 5/01/31 – AGM Insured Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 A+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 12/21 at 100.00 AA 5.000%, 12/01/39 Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 7/16 at 100.00 AAA 5.000%, 7/01/22 Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A, 5.000%, 1/01/43 – 1/22 at 100.00 A2 AGM Insured Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 6/22 at 100.00 AA 2009C, 5.000%, 12/01/48 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, AA Series 2006A: 5.000%, 12/01/31 (Pre-refunded 12/01/16) (UB) 12/16 at 100.00 N/R (5) 5.000%, 12/01/31 (UB) 12/16 at 100.00 AA Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation 6/16 at 100.00 BBB Revenue Bonds, Series 2006, 5.500%, 6/01/35 Total Michigan Minnesota – 0.5% (0.3% of Total Investments) Central Minnesota Municipal Power Agency, Revenue Bonds, Brookings – Southeast Twin Cities 1/22 at 100.00 A– Transmission Project, Series 2012, 5.000%, 1/01/32 Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series No Opt. Call AA– 2009A, 5.000%, 1/01/15 – AGC Insured Total Minnesota Missouri – 0.3% (0.2% of Total Investments) St. Louis County Pattonville School District R3, Missouri, General Obligation Bonds, Series 3/14 at 100.00 AA (5) 2004, 5.250%, 3/01/19 (Pre-refunded 3/01/14) – AGM Insured Nebraska – 1.9% (1.3% of Total Investments) Lincoln, Nebraska, Electric System Revenue Bonds, Series 2005, 5.000%, 9/01/32 9/15 at 100.00 AA (5) (Pre-refunded 9/01/15) Municipal Energy Agency of Nebraska, Power Supply System Revenue Bonds, Series 2003A: 5.250%, 4/01/20 (Pre-refunded 4/01/13) – AGM Insured 4/13 at 100.00 AA – (5) 5.250%, 4/01/21 (Pre-refunded 4/01/13) – AGM Insured 4/13 at 100.00 AA – (5) Total Nebraska Nevada – 2.4% (1.7% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2009C, 5.000%, 7/01/26 – 7/19 at 100.00 AA– AGM Insured Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 AA– International Airport, Series 2010A, 5.250%, 7/01/39 – AGM Insured Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water Series 2012B, 6/22 at 100.00 AA+ 5.000%, 6/01/42 Total Nevada New Jersey – 3.9% (2.7% of Total Investments) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.750%, 6/14 at 100.00 Aaa 6/15/34 (Pre-refunded 6/15/14) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 7/14 at 100.00 A 2004A, 5.000%, 7/01/29 – NPFG Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call A+ 2006A, 5.250%, 12/15/20 New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA– AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 (Pre-refunded 7/13 at 100.00 A+ (5) 7/01/13) – FGIC Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New Mexico – 1.5% (1.0% of Total Investments) New Mexico Finance Authority, State Transportation Revenue Bonds, Senior Lien Series 2004A, 6/14 at 100.00 AAA 5.250%, 6/15/16 (Pre-refunded 6/15/14) – NPFG Insured State of New Mexico, State Severance Tax Revenue Bonds, Series 2008-A1, 4.000%, 7/01/17 7/13 at 100.00 Aa1 (5) (Pre-refunded 7/01/13) Total New Mexico New York – 5.2% (3.6% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/23 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities 2/15 at 100.00 AA– Improvements, Series 2005B, 5.000%, 2/15/23 – AMBAC Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust 3518: 13.401%, 2/15/33 (IF) 2/19 at 100.00 AAA 13.389%, 2/15/33 (IF) 2/19 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.750%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 A 5/01/33 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/21 at 100.00 AA– 5/01/36 – AGM Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, 9/22 at 100.00 A 5.000%, 9/01/42 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005B, 11/15 at 100.00 A 5.000%, 11/15/30 – AMBAC Insured New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AA– PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured Onondaga Civic Development Corporation, New York, Revenue Bonds, St. Joseph’s Hospital Health 7/22 at 100.00 BB+ Center Project, Series 2012, 5.000%, 7/01/42 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding No Opt. Call A+ Subordinate Lien Bonds, Series 2013A, 5.000%, 11/15/28 Total New York North Carolina – 2.2% (1.5% of Total Investments) North Carolina Medical Care Commission, FHA-Insured Mortgage Revenue Bonds, Betsy Johnson 10/13 at 100.00 AA – (5) Regional Hospital Project, Series 2003, 5.375%, 10/01/24 (Pre-refunded 10/01/13) – AGM Insured North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Duke University 6/22 at 100.00 AA Health System, Series 2012A, 5.000%, 6/01/42 North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/38 Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2009A, 6.000%, 6/01/34 – 6/19 at 100.00 AA– AGC Insured Total North Carolina Ohio – 4.0% (2.8% of Total Investments) Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Revenue Bonds, 5/22 at 100.00 A1 Children’s Hospital Medical Center, Improvement & Refunding Series 2012, 5.000%, 11/15/42 Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Health Partners, Refunding and Improvement Series 2012A: 5.000%, 5/01/33 5/22 at 100.00 AA– 4.000%, 5/01/33 5/22 at 100.00 AA– 5.000%, 5/01/42 5/22 at 100.00 AA– Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, 5/22 at 100.00 Aa2 Improvement Series 2012A, 5.000%, 11/01/42 Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding No Opt. Call A2 Series 2007, 5.250%, 12/01/28 – AGM Insured Southeastern Ohio Port Authority, Hospital Facilities Revenue Bonds, Memorial Health System Obligated Group Project, Refunding and Improvement Series 2012: 5.750%, 12/01/32 12/22 at 100.00 N/R 6.000%, 12/01/42 12/22 at 100.00 N/R Total Ohio Oklahoma – 0.4% (0.3% of Total Investments) Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 A 5.000%, 2/15/37 Oregon – 0.7% (0.5% of Total Investments) Oregon State Department of Transportation, Highway User Tax Revenue Bonds, Series 2009A, 5/19 at 100.00 AAA 5.000%, 11/15/33 Pennsylvania – 5.1% (3.5% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA– 5.000%, 1/01/40 – AGM Insured Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue No Opt. Call Aaa Bonds, Series 2012A, 5.000%, 7/01/19 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) (4) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – 6/16 at 100.00 Aa3 AMBAC Insured Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 7/22 at 100.00 BBB– Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/13 at 100.00 AA– 11/15/18 – AGM Insured Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2005, 1/16 at 100.00 AA– 5.000%, 1/15/19 – AGM Insured (UB) State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School 6/13 at 100.00 AA+ (5) District, Series 2003, 5.000%, 6/01/23 (Pre-refunded 6/01/13) – AGM Insured Total Pennsylvania Puerto Rico – 0.9% (0.6% of Total Investments) Puerto Rico Municipal Finance Agency, Series 2005C, 5.250%, 8/01/21 – CIFG Insured No Opt. Call AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Senior Series 2011C, No Opt. Call AA– 0.000%, 8/01/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/42 – FGIC Insured Total Puerto Rico Rhode Island – 0.7% (0.5% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.125%, 6/01/32 6/13 at 100.00 BBB+ 6.250%, 6/01/42 6/13 at 100.00 BBB– Total Rhode Island South Carolina – 4.9% (3.4% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/13 at 100.00 AA (5) 2003, 5.250%, 12/01/19 (Pre-refunded 12/01/13) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 2006: 5.000%, 12/01/24 12/16 at 100.00 AA 5.000%, 12/01/28 – AGM Insured 12/16 at 100.00 AA Greenville, South Carolina, Tax Increment Revenue Improvement Bonds, Series 2003: 5.500%, 4/01/17 (Pre-refunded 4/01/13) – NPFG Insured 4/13 at 100.00 A – (5) 5.000%, 4/01/21 (Pre-refunded 4/01/13) – NPFG Insured 4/13 at 100.00 A – (5) Scago Educational Facilities Corporation, South Carolina, Installment Purchase Revenue Bonds, 10/15 at 100.00 AA– Spartanburg County School District 5, Series 2005, 5.000%, 4/01/21 – AGM Insured South Carolina Public Service Authority, Revenue Refunding Bonds, Santee Cooper Electric 7/13 at 100.00 Aa3 (5) System, Series 2003A, 5.000%, 1/01/27 (Pre-refunded 7/01/13) – AMBAC Insured Spartanburg Regional Health Services District, Inc., South Carolina, Hospital Revenue 4/22 at 100.00 A1 Refunding Bonds, Series 2012A, 5.000%, 4/15/32 Total South Carolina Tennessee – 1.1% (0.8% of Total Investments) Memphis, Tennessee, Sanitary Sewerage System Revenue Bonds, Series 2004: 5.000%, 10/01/19 – AGM Insured 10/14 at 100.00 AA 5.000%, 10/01/20 – AGM Insured 10/14 at 100.00 AA 5.000%, 10/01/21 – AGM Insured 10/14 at 100.00 AA Total Tennessee Texas – 12.1% (8.5% of Total Investments) Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding and Improvement 11/21 at 100.00 A+ Bonds, Series 2012C, 5.000%, 11/01/45 – AGM Insured Harris County Health Facilities Development Corporation, Texas, Thermal Utility Revenue Bonds, TECO Project, Series 2003: 5.000%, 11/15/16 (Pre-refunded 11/15/13) – NPFG Insured 11/13 at 100.00 AA (5) 5.000%, 11/15/17 (Pre-refunded 11/15/13) – NPFG Insured 11/13 at 100.00 AA (5) Harris County Metropolitan Transit Authority, Texas, Sales and Use Tax Revenue Bonds, Tender 11/21 at 100.00 AA Option Bond Trust 1014, 13.833%, 11/01/41 (IF) Harris County, Texas, General Obligation Toll Road Revenue Bonds, Tender Option Bond Trust No Opt. Call AAA 3418, 13.936%, 8/15/27 – AGM Insured (IF) Houston, Texas, First Lien Combined Utility System Revenue Bonds, First Lien Series 2004A, 5/14 at 100.00 AA 5.250%, 5/15/24 – FGIC Insured North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, 8/22 at 100.00 AA Children’s Medical Center Dallas Project, Series 2012, 5.000%, 8/15/32 North Fort Bend Water Authority, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 12/21 at 100.00 AA– 12/15/36 – AGM Insured North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA 0.000%, 9/01/45 9/31 at 100.00 AA Tarrant Regional Water District, Texas, Water Revenue Bonds, Refunding and Improvement Series 3/22 at 100.00 AAA 2012, 5.000%, 3/01/52 Texas Department of Housing and Community Affairs, Single Family Mortgage Bonds, Series 2002B, 3/13 at 100.00 AA+ 5.550%, 9/01/33 – NPFG Insured (Alternative Minimum Tax) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/32 Texas Public Finance Authority, Revenue Bonds, Texas Southern University Financing System, Series 2002: 5.125%, 11/01/20 – NPFG Insured 5/13 at 100.00 Baa1 5.125%, 11/01/21 – NPFG Insured 5/13 at 100.00 Baa1 Texas Water Development Board, Senior Lien State Revolving Fund Revenue Bonds, Series 1999B, 7/13 at 100.00 AAA 5.250%, 7/15/17 Total Texas Utah – 2.3% (1.6% of Total Investments) Utah Transit Authority, Sales Tax Revenue and Refunding Bonds, Series 2012, 5.000%, 6/15/42 6/22 at 100.00 A1 Utah Transit Authority, Sales Tax Revenue Bonds, Series 2008, Tender Option Bond Trust 1193, 6/18 at 100.00 AAA 13.585%, 12/15/15 – AGM Insured (IF) Total Utah Vermont – 1.8% (1.2% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Series 2005, 5.000%, 10/15 at 100.00 Aa3 10/01/35 – NPFG Insured Virginia – 0.9% (0.7% of Total Investments) Norfolk Economic Development Authority, Virginia, Health Care Facilities Revenue Bonds, 11/22 at 100.00 AA Sentara Healthcare, Refunding Series 2012B, 5.000%, 11/01/43 Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A, 5.000%, 7/01/52 No Opt. Call BBB– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/32 No Opt. Call BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC 1/22 at 100.00 BBB– Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) Total Virginia Washington – 13.0% (9.1% of Total Investments) Energy Northwest, Washington Public Power, Nine Canyon Wind Project Revenue Bonds, Series 7/16 at 100.00 A 2006A, 4.500%, 7/01/30 – AMBAC Insured King County, Washington, Sewer Revenue Bonds, Refunding Series 2012, 5.000%, 1/01/52 1/22 at 100.00 AA+ Port of Seattle, Washington, Revenue Bonds, Intermediate Lien Refunding Series 2012A, 8/22 at 100.00 Aa3 5.000%, 8/01/31 Seattle, Washington, Water System Revenue Bonds, Series 2003, 5.000%, 9/01/20 (Pre-refunded 9/13 at 100.00 Aa1 (5) 9/01/13) – NPFG Insured Snohomish County School District 2, Everett, Washington, General Obligation Bonds, Series 12/13 at 100.00 AA+ (5) 2003B, 5.000%, 6/01/17 (Pre-refunded 12/01/13) – AGM Insured Thurston and Pierce Counties School District, Washington, General Obligation Bonds, Yelm 6/13 at 100.00 Aa1 (5) Community Schools, Series 2003, 5.250%, 12/01/16 (Pre-refunded 6/01/13) – AGM Insured University of Washington, General Revenue Bonds, Refunding Series 2007, 5.000%, 6/01/37 – 6/17 at 100.00 Aaa AMBAC Insured (UB) Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, 10/22 at 100.00 AA Refunding Series 2012B, 5.000%, 10/01/30 Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, 10/22 at 100.00 AA Series 2012A, 5.000%, 10/01/42 Washington State Health Care Facilities Authority, Revenue Bonds, Harrison Memorial Hospital, 8/13 at 102.00 N/R Series 1998, 5.000%, 8/15/28 – AMBAC Insured Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2002: 6.500%, 6/01/26 6/13 at 100.00 A3 6.625%, 6/01/32 6/13 at 100.00 Baa1 Washington State, General Obligation Bonds, Series 2009, Trust 1212, 13.753%, 7/01/14 – No Opt. Call AA+ AGM Insured (IF) Total Washington Wisconsin – 0.9% (0.6% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Health Inc. Obligated Group, Series 2012A: 5.000%, 4/01/42 10/22 at 100.00 AA– 20 4.000%, 4/01/42 10/22 at 100.00 AA– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Gundersen Lutheran, 10/21 at 100.00 A+ Series 2011A, 5.250%, 10/15/39 Total Wisconsin $ 695,903 Total Municipal Bonds (cost $606,754,873) Shares Description (1) Value Investment Companies – 0.3% (0.2% of Total Investments) BlackRock MuniHoldings Fund Inc. $ 157,718 BlacRock MuniEnhanced Fund Inc. Dreyfus Strategic Municipal Fund DWS Municipal Income Trust Invesco Advantage Municipal Income Fund II Invesco Quality Municipal Income Trust Invesco VK Investment Grade Municipal Trust PIMCO Municipal Income Fund II Total Investment Companies (cost $1,353,712) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Short-Term Investments – 4.6% (3.2% of Total Investments) Missouri – 0.8% (0.6% of Total Investments) $ 3,970 St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Tender Option No Opt. Call AA+ $ 3,970,000 Bond Trust DCL-017, 0.530%, 7/01/26 (6) South Carolina – 3.8% (2.6% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Refunding No Opt. Call Aa2 Building Equity Sooner, Tender Option Bond Trust 2056, 0.100%, 12/01/20 – AGC Insured (6) South Carolina Educational Facilities Authority, Charleston Southern University Education No Opt. Call A Facilities Revenue Bond, Variable Rate Demand Series 2003, 0.110%, 4/01/28 (6) Winston-Salem, North Carolina, Water and Sewer System Revenue Bonds, Tender Option Bond 6/17 at 100.00 AAA Trust 11023, 0.130%, 6/01/37 (6) Total South Carolina $ 22,435 Total Short-Term Investments (cost $22,435,000) Total Investments (cost $630,543,585) – 143.3% Floating Rate Obligations – (4.4)% MuniFund Term Preferred Shares, at Liquidation Value – (22.3)% (7) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (19.0)% (7) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ 485,952,150 Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
